DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2009/0057644 A1 to Shin et al. teaches a switch device (e.g. FIG. 1), comprising: 
a first electrode (120, ¶ [0063]);
a second electrode (172, ¶ [0063]) opposed to the first electrode;
a switch layer (152, ¶ [0073],[0074]) between the first electrode and the second electrode, and
wherein the switch layer includes a composition of a plurality of elements, the plurality of elements comprises:
a plurality of kinds of chalcogen elements selected from at least one of tellurium (Te) (Te) (Te(100-X-Y)),  
a plurality of kinds of first elements (T) selected from arsenic (As) (¶ [0016]); and
at least one of a plurality of kinds of second elements including carbon (C) (¶ [0069],[0122]), as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2006/0001016 A1 to Dennison teaches forming a high resistance layer (i.e. breakdown layer 20, ¶ [0033]-[0035]) between an electrode (12) and a switching layer (18), as discussed previously.
et al. teaches (e.g. FIG. 1) wherein a switch layer (200, ¶ [0045]-[0053]) includes a first layer (220) and a second layer (210 or 230) and a composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer (Abstract, ¶ [0023],-[0025],[0045]-[0053]), as discussed previously.
However, prior art fails to reasonably teach or suggest additionally a second high-resistance layer on a side of the second electrode, wherein the switch layer is between the first high-resistance layer and the second high-resistance layer together with all of the limitations of claim 1 as claimed or in similar claims 16 and 19.  Claims 2-15 and 17,18 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1 and 16 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Eric A. Ward/Primary Examiner, Art Unit 2891